DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, 5-12, 14, and 16-24 are pending.
Claim Objections
In response to the amendment claim objections with respect to claim 24 is withdrawn.
Examiner Response to Arguments
Applicant's arguments with respect to claims 1, 3, 5-12, 14, and 16-24 have been considered but are moot in view of the new ground(s) of rejection.
Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Peroulas et al (US20190268779), in further view Takeda et al (US20180249487).

	Regarding claim 1, the cited reference Chen discloses a method for monitoring spectral efficiency in a wireless network (¶004 discloses improving spectral efficiency in Universal Mobile Telecommunications System (UMTS)), the method comprising steps of: determining total number of resource blocks or resource elements allocated for each of one or more calls in the wireless network during a given time period (¶0028 discloses that a scheduler may allocate resource blocks (RBs) for each transmission) and determining a corresponding total number of bits transmitted for each of the one or more calls during the given time period (¶0028 discloses that The number of bits for resource allocation is determined by the formula number of bits=ceiling(log 2(N*(N+1)/2)), where N is the number of physical resource blocks (PRB) in the uplink).  However, Chen does not explicitly teach calculating a spectral efficiency metric for each of the one or more calls based at least in part on the total number of bits transmitted during the given time period and the total number of resource blocks or resource elements allocated for transmission during the given time period; and generating a heat map for each of the one or more calls based on geographic locations of the one or more calls, based at least in part on transmitted data volume and a number of allocated physical resource elements associated with each of the one or more calls.
	In an analogous art Sadek teaches calculating a spectral efficiency metric for each of the one or
 more calls based at least in part on the total number of bits transmitted during the given time period and the total number of resource blocks or resource elements allocated for transmission during the given time period, based at least in part on transmitted data volume and a number of allocated physical resource 
(¶0099 discloses calculating the spectral efficiency based on (e.g., as a ratio of) the total number of bits transmitted (i.e. bits transmitted in a communication which means a call) and the total number of RBs allocated (over a given time period duration)). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Sadek where the spectral efficiency may be calculated over a sliding time window to balance the need for stable but current spectral efficiency statistics (Sadek, ¶0087).
However, the combination of Chen and Sadek does not explicitly teach wherein the spectral efficiency is 
calculated in both uplink (UL) and downlink (DL) signals.
	In an analogous art Pawlak teaches wherein the spectral efficiency is calculated in both uplink (UL) and downlink (DL) signals (¶0076 discloses that the cell (or gNB) may start to monitor its experienced traffic load for the two link directions (uplink and downlink)… Monitoring of the experienced offered
traffic may be via… UL/DL spectral efficiency).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Pawlak where the objective is to detect if there is a need to adjust the common RFC (radio frame configuration), such as to have more downlink or uplink transmission resources for example (Pawlak, ¶0076). However, the combination of Chen, Sadek, and Pawlak does not explicitly teach generating a heat map for each of the one or more calls based on geographic locations of the one or more calls wherein the heat map includes a plurality of geolocation bins with each geolocation bin being distinguished by indicia indicating the calculated spectral efficiency for the geographic location associated with that geolocation bin such that after all calls of interest are mapped in the heat map, the average value for the radio channel efficiency for all calls for a geolocation bin is determined.
	In an analogous art Peroulas teaches generating a heat map for each of the one or more calls based on geographic locations of the one or more calls (Fig. 1 and ¶0037 disclose a mapper 200, the mapper the mapper 200 is configured to generate maps 210, 210 a-n which represents the coverage area 104 area, based on the observation 130 or a collection of observations 130 from multiple UE devices 102 within the coverage area 104 Area).
	
    PNG
    media_image1.png
    644
    672
    media_image1.png
    Greyscale


wherein the heat map includes a plurality of geolocation bins with each geolocation bin being distinguished by indicia indicating the calculated spectral efficiency for the geographic location associated with that geolocation bin such that after all calls of interest are mapped in the heat map, the average value for the radio channel efficiency for all calls for a geolocation bin is determined (Fig. 2A and ¶0045 disclose that the mapper 200 generates the coverage map 210 a for the base station 104 by dividing a coverage area 104 area into pixels (e.g., geographic portions 214). For example, FIG. 2A illustrates the coverage map 210 a divided into a matrix (or grid). Each cell of this matrix (or grid) may represent a pixel referring to a geographic portion 214. As seen in the example FIG. 2A, for each observation 130, 130a-n, the mapper 200 identifies the pixel having the corresponding geographic portion 214 of the coverage area 104 area that contains the location 134 of the radio signal measurement 132 of the respective observation 130. The mapper 200 may associate the observation 130 with the identified pixel. For example, observation 130a has a signal measurement 132a at location 134a that corresponds to geographic portion 214-32, where “32” is the third row and the second column pixel associated with location 134\a. Similarly, location 134b of observation 130b corresponds to geographic portion 214-42. Location 134c of observation 130c also maps to geographic portion 214-42. Location 134d of observation 130d corresponds to geographic portion 214-43 and location 134n of observation 130n maps to geographic portion 214-43 as well … the mapper 200 may generate radio signal characteristics 212 as map information 212 for each pixel. For each pixel, the mapper 200 may determine the average (e.g., a RSRP value) of the radio signal measurements 132 of any observations 130 associated with the respective pixel. The mapper 200 generates the average (e.g., a RSRP value) as radio signal characteristics 212a-32, 212a-43, and 212a-42 for the respective pixels 214-32, 214-43, and 214-42).
	
    PNG
    media_image2.png
    639
    759
    media_image2.png
    Greyscale
 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Peroulas to detect signal coverage problems during network 
operation in the case of large networks (Peroulas, ¶0028). However, the combination of Chen, Sadek, Pawlak, and Peroulas does not explicitly teach whereby a set of physical resource blocks are allocated by an eNodeB from the wireless network to carry uplink/downlink user data information and uplink/downlink control information.
(¶0057 discloses that the radio base station allocates (schedules) radio resources (e.g. PRBs) to the uplink control channel and the uplink data channel).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Takeda to reduce downlink overhead (Takeda, ¶0058).

Regarding claims 5 and 14, the combination of Chen, Sadek, Pawlak, Peroulas, and Takeda discloses all limitations of claims 1 and 10 respectively. Peroulas further discloses wherein the set of instructions that, when executed by the processor, further cause the processor to identify one or more geographic location bins where calculated spectral efficiency metric is below a predefined threshold using the generated heat map (¶0045 discloses The mapper 200 generates the variance as radio signal characteristics 212a-32, 212a-43, and 212a-42 for the respective pixels 214-32, 214-43, and 214-42), and wherein the one or more calls comprise live data sessions and live voice calls (¶0004 discloses generating, a coverage map for the base station based on the received observations. The coverage map indicates a signal characteristic of the emitted signal about the base station).

	Regards claim 10, the cited reference Chen discloses a system for monitoring spectral efficiency in a wireless network (¶004 discloses improving spectral efficiency in Universal Mobile Telecommunications System (UMTS)), the system comprising: a processor and a memory device coupled to the processor, the memory device containing a set of instructions (¶0065 discloses a processing system 314 includes processor 304, and computer-readable media, represented generally by the computer-readable medium 306) that, when executed by the processor, cause the processor to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regards claim 19, the cited reference Chen discloses a tangible, non-transitory, computer-readable media having software encoded thereon, the software (¶0065 discloses a processing system 314 includes processor 304, and computer-readable media, represented generally by the computer-readable medium 306), when executed by a processor, operable to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claims 1, 5, 10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Shekalim et al (US20190246292), in further view Takeda et al (US20180249487).

Regarding claim 1, the cited reference Chen discloses a method for monitoring spectral efficiency 
in a wireless network (¶004 discloses improving spectral efficiency in Universal Mobile
 Telecommunications System (UMTS)), the method comprising steps of: determining total number of resource blocks or resource elements allocated for each of one or more calls in the wireless network during a given time period (¶0028 discloses that a scheduler may allocate resource blocks (RBs) for each transmission) and determining a corresponding total number of bits transmitted for each of the one or more calls during the given time period (¶0028 discloses that The number of bits for resource allocation is determined by the formula number of bits=ceiling(log 2(N*(N+1)/2)), where N is the number of physical resource blocks (PRB) in the uplink).  However, Chen does not explicitly teach calculating a spectral efficiency metric for each of the one or more calls based at least in part on the total number of bits transmitted during the given time period and the total number of resource blocks or resource elements allocated for transmission during the given time period; and generating a heat map for each of the one or more calls based on geographic locations of the one or more calls, based at least in part on transmitted data volume and a number of allocated physical resource elements associated with each of the one or more calls.
	In an analogous art Sadek teaches calculating a spectral efficiency metric for each of the one or 
more calls based at least in part on the total number of bits transmitted during the given time period and the 
total number of resource blocks or resource elements allocated for transmission during the given time period, based at least in part on transmitted data volume and a number of allocated physical resource elements associated with each of the one or more calls (¶0099 discloses calculating the spectral efficiency based on (e.g., as a ratio of) the total number of bits transmitted (i.e. bits transmitted in a communication which means a call) and the total number of RBs allocated (over a given time period duration)). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Sadek where the spectral efficiency may be calculated over a sliding time window to balance the need for stable but current spectral efficiency statistics (Sadek, ¶0087).
However, the combination of Chen and Sadek does not explicitly teach wherein the spectral efficiency is 
calculated in both uplink (UL) and downlink (DL) signals.
	In an analogous art Pawlak teaches wherein the spectral efficiency is calculated in both uplink (UL) and downlink (DL) signals (¶0076 discloses that the cell (or gNB) may start to monitor its experienced traffic load for the two link directions (uplink and downlink)… Monitoring of the experienced offered
traffic may be via… UL/DL spectral efficiency).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Pawlak where the objective is to detect if there is a need to adjust the common RFC (radio frame configuration), such as to have more downlink or uplink transmission resources for example (Pawlak, ¶0076). However, the combination of Chen, Sadek, and Pawlak does not explicitly teach generating a heat map for each of the one or more calls based on geographic locations of the one or more calls wherein the heat map includes a plurality of geolocation bins with each geolocation bin being distinguished by indicia indicating the calculated spectral efficiency for the geographic location associated with that geolocation bin such that after all calls of interest are mapped in the heat map, the 

average value for the radio channel efficiency for all calls for a geolocation bin is determined.
	In an analogous art Shekalim teaches generating a heat map for each of the one or more calls based on geographic locations of the one or more calls (Fig. 10, Steps 1,2 and 3 disclose generating a heat map for coverage area by collecting samples and dividing the coverage area to grids and ¶0044 disclose receive ... at least one heat map of the coverage area information corresponding to the at least one cell [102], wherein the at least one heat map corresponds to a measured radio frequency (RF) strength and/or a quality value) wherein the heat map includes a plurality of geolocation bins with each geolocation bin being distinguished by indicia indicating the calculated spectral efficiency for the geographic location associated with that geolocation bin such that after all calls of interest are mapped in the heat map, the average value for the radio channel efficiency for all calls for a geolocation bin is determined (Fig. 10 and ¶0090-¶0093 disclose a method of:
	step 1 : geolocation data of samples obtained from measurement data (i.e. RSRP/SINR/channel quality indicator (CQI) (¶0090)). 
	step 2 : divide the coverage area into grids of PxP meters, with each grid having RSRP/SINR/channel quality indicator (CQI) samples obtained from the measurement events data (¶0090), distribute the geo-located measurement samples of the at least one cell into each grid data (¶0091), and distribute the grids into a table having columns (¶0092).
	step 3 : calculate for each grid average value of RSRP “r” appearing in that  grid (¶0093). 
	
    PNG
    media_image3.png
    436
    881
    media_image3.png
    Greyscale
 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Shekalim to analyze each cell site performance and propose suggestions for optimization of the cell site if there are problems (Shekalim, ¶0002). However, the combination of Chen, Sadek, Pawlak, and Shekalim does not explicitly teach whereby a set of physical resource blocks are allocated by an eNodeB from the wireless network to carry uplink/downlink user data information and uplink/downlink control information.
(¶0057 discloses that the radio base station allocates (schedules) radio resources (e.g. PRBs) to the uplink control channel and the uplink data channel).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Takeda to reduce downlink overhead (Takeda, ¶0058).

	Regarding claims 5 and 14, the combination of Chen, Sadek, Pawlak, Shekalim, and Takeda discloses all limitations of claims 1 and 10 respectively. Shekalim further discloses wherein the set of instructions that, when executed by the processor, further cause the processor to identify one or more geographic location bins where calculated spectral efficiency metric is below a predefined threshold using the generated heat map (¶0094 and ¶0096 disclose calculate, for the at least one cell [102], a number of grids having “r” greater than the grid value “R” by an offset “h” dBm and calculating, for at least one 
cell [102], the number of grids having r less than R), and wherein the one or more calls comprise live data sessions and live voice calls (¶0040 discloses that one heat map corresponds to a measured radio frequency (RF) strength and a quality value).

	Regards claim 10, the cited reference Chen discloses a system for monitoring spectral efficiency in a wireless network (¶004 discloses improving spectral efficiency in Universal Mobile Telecommunications System (UMTS)), the system comprising: a processor and a memory device coupled to the processor, the memory device containing a set of instructions (¶0065 discloses a processing system 314 includes processor 304, and computer-readable media, represented generally by the computer-readable medium 306) that, when executed by the processor, cause the processor to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regards claim 19, the cited reference Chen discloses a tangible, non-transitory, computer-readable media having software encoded thereon, the software (¶0065 discloses a processing system 314 includes processor 304, and computer-readable media, represented generally by the computer-readable medium 306), when executed by a processor, operable to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Shekalim et al (US20190246292), in further view Takeda et al (US20180249487), in further view of Han et al (US20170149461).

	Regarding claim 3, the combination of Chen, Sadek, Pawlak, Shekalim, and Takeda discloses all limitations of claim 1. However, the combination does not explicitly teach further comprising generating a 
	In an analogous art Han teaches further comprising generating a graph of time series data values for the calculated spectral efficiency metric, the generated graph having a time axis corresponding to the given time period and having a spectral efficiency axis (¶0045 discloses a graph of time along the horizontal axis 804 and signal energy along the vertical axis 802).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method or technique of Han to distinguish between signals energies and frequency shifting (i.e. time).

	Regarding claim 12, the claim is drawn to a system performing substantially the same features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Shekalim et al (US20190246292), in further view Takeda et al (US20180249487), in further view of Han et al (US20170149461), in further view of Aloni et al (US20070165663).

	Regarding claim 6, the combination of Chen, Sadek, Pawlak, Shekalim, Takeda, and Han discloses all limitations of claim 3. However, the combination does not explicitly teach further comprising identifying one or more time periods within the given time period during which the calculated spectral efficiency metric 
is below a predefined threshold using the generated graph.
	In an analogous art Aloni teaches further comprising identifying one or more time periods within the given time period during which the calculated spectral efficiency metric is below a predefined threshold using the generated graph (Fig. 4d and ¶0056 discloses an energy threshold 480 and energy level 485 may be below the energy threshold level 480 at T0 and T2 ).

	
    PNG
    media_image4.png
    421
    667
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method or technique of Aloni to distinguish between different signals 

	Regarding claim 7, the combination of Chen, Sadek, Pawlak, Shekalim,Takeda, Han, and Aloni discloses all limitations of claim 6. Aloni further discloses correlating the calculated spectral efficiency metric with one or more data channel quality indicators associated with the one or more calls and associated with the identified one or more time periods during which the calculated spectral efficiency is below the predefined threshold (Fig. 4d discloses the correlation between T0 and T2 with the calculated energy which is below threshold).
	
    PNG
    media_image5.png
    421
    667
    media_image5.png
    Greyscale


Regarding claim 16, the claim is drawn to a system performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Shekalim et al (US20190246292), in further view Takeda et al (US20180249487), in further view of Han et al (US20170149461), in further view of Aloni et al (US20070165663), in further view of Ribbich et al (US20170234562).

	Regarding claim 8, the combination of Chen, Sadek, Pawlak, Shekalim,Takeda, Han, and Aloni discloses all limitations of claim 7. However, the combination does not explicitly teach further comprising identifying one or more root causes of the calculated spectral efficiency metric being below the predefined threshold based on the performed correlation.
	In an analogous art Ribbich teaches identifying one or more root causes of the calculated spectral 
efficiency metric being below the predefined threshold based on the performed correlation (Fig. 4d and ¶0196 discloses a diagnostics module 3122 tracks the performance of home equipment 3140 over time and detects when the performance crosses a predetermined threshold (e.g., energy efficiency below a threshold value.). Diagnostics module 3122 may be configured to detect faults in home equipment 3140 
and may diagnose the root causes of such faults).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ribbich to take the necessary actions to resolve the problem 



Regarding claim 17, the claim is drawn to a system performing substantially the same features of the method of claim 8. Therefore the claim is subject to the same rejection as claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Shekalim et al (US20190246292), in further view Takeda et al (US20180249487), in further view of Islam et al (US20170055281).

	Regarding claim 9, the combination of Chen, Sadek, Pawlak, Shekalim, and Takeda discloses all limitations of claim 1. Sadek further discloses calculating a downlink spectral efficiency metric for a downlink signal associated with each of the one or more calls (¶0099 discloses that the spectral efficiency may be calculated by reading a control channel (e.g., PDCCH (Physical Downlink Control Channel))). However, the combination does not explicitly teach the step of calculating the spectral efficiency metric further comprises calculating an uplink spectral efficiency metric for an uplink signal associated
with each of the one or more calls.
	In an analogous art Islam teaches the step of calculating the spectral efficiency metric further comprises calculating an uplink spectral efficiency metric for an uplink signal associatedv with each of the one or more calls (¶0053 discloses a base station 105 may determine the SNR for an uplink channel used 
by a UE 115).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of islam to determine whether the use of the downlink and 
uplink subframes will cause interference.

Regarding claim 18, the claim is drawn to a system performing substantially the same features of the method of claim 9. Therefore the claim is subject to the same rejection as claim 9.

Claims 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Shekalim et al (US20190246292), in further view Takeda et al (US20180249487), in further view of Kim et al (US20190097747).

	Regarding claim 11, the combination of Chen, Sadek, Pawlak, Shekalim, and Takeda discloses all limitations of claim 10. However, the combination does not explicitly teach wherein the set of instructions that, when executed by the processor, further cause the processor to generate a probability density function of the calculated spectral efficiency metric for each of the one or more calls and wherein one or more calls 
comprise live data sessions and live voice calls.
	In an analogous art Kim teaches wherein the set of instructions that, when executed by the processor, further cause the processor to generate a probability density function of the calculated spectral (See Fig 8A/B which discloses a graph of the PDF of the SNR).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim to achieve maximum spectral efficiency and obtain a desired availability of the network (Kim, ¶0009).

	Regarding claim 20, the claim is drawn to a computer-readable media performing substantially the same features of the method of claim 11. Therefore the claim is subject to the same rejection as claim 11.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Shekalim et al (US20190246292), in further view Takeda et al (US20180249487), in further view of Xia et al (US20160087752).

	Regarding claim 21, the combination of Chen, Sadek, Pawlak, Shekalim, and Takeda discloses all limitations of claim 1. However, the combination does not explicitly teach wherein calculating the spectral efficiency metric for each of the one or more calls further includes calculating correlation coefficients 
between spectral efficiency and radio measurements.
	In an analogous art Xia teaches wherein calculating the spectral efficiency metric for each of the 
one or more calls further includes calculating correlation coefficients between spectral efficiency and radio measurements (¶0092 discloses determining, according to the first CQI table and the received first CQI index … a first spectral efficiency that are corresponding to the received first CQI index).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Xia to allocate resources and improve system performance.

	Regarding claim 22, the combination of Chen, Sadek, Pawlak, Shekalim, Xia discloses all limitations of claim 21. However, Xia further teach wherein calculating the spectral efficiency metric further includes calculating one of channel quality indicator, reference signal power reserve, reference signal receive quality, signal to interference and noise ratio, and modulation and coding schemes (¶0092 discloses determining, according to the first CQI table and the received first CQI index … a first spectral efficiency that are corresponding to the received first CQI index).

	Regarding claim 23, the claim is drawn to a system performing substantially the same features of the method of claim 21. Therefore the claim is subject to the same rejection as claim 21.

	Regarding claim 24, the claim is drawn to a system performing substantially the same features of the method of claim 22. Therefore the claim is subject to the same rejection as claim 22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 
can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462